Citation Nr: 0506984	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-12 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to accrued compensation benefits withheld in a 
Personal Funds of Patients (PFOP) account as the veteran's 
dependent parent.  


WITNESSES AT HEARING ON APPEAL

Appellant, J.C. and R.C.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran had active service from September 1960 to May 
1961.  He died on April [redacted], 2000.  The appellant claims 
recognition as the dependent parent of the deceased veteran 
for purposes of qualifying for entitlement to accrued 
compensation benefits withheld in a PFOP account.  

In June 2003, the appellant appeared before the undersigned 
at a travel Board hearing at the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  The transcript of that hearing was associated with 
the claims file.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in December 2003, inter alia, it was remanded 
to the RO for additional development and readjudication.  
Following the completion of the requested development, a 
supplemental statement of the case was issued in September 
2004, and the case was returned to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran's compensation benefits were deposited in a 
PFOP account due to his incompetence and he remained 
incompetent at the time of his death.

3.  The appellant was not and is not entitled to recognition 
as the dependent parent of the veteran as of the date of the 
veteran's death.  


CONCLUSION OF LAW

The criteria for entitlement to accrued compensation benefits 
withheld in a PFOP account as a dependent parent of the 
veteran have not been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5502 (West 2002); 38 C.F.R. §§ 3.59, 3.159, 3.250, 
3.1009 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant of any information, and any medical or 
lay evidence, not previously provided to the Secretary that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103 
(West 2002).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 2002).

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  38 
U.S.C.A. § 5103(g) (West 2002). Accordingly, the Secretary 
determined that some limited assistance was warranted to 
claimants attempting to reopen claims.  

In particular, the Secretary determined that VA should 
request any existing records from Federal agencies or non-
Federal agency sources, if reasonably identified by the 
claimant, in order to assist the claimant in reopening his or 
her claim.  66 Fed. Reg. 45,628.

In addition, VA has published regulations to implement many 
of the provisions of the VCAA. See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights other 
than those provided by the VCAA." 66 Fed. Reg. 45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new law 
with respect to the issue of entitlement to accrued 
compensation benefits withheld in the PFOP account.

In the September 2000, December 2000, May 2002, and September 
2004 determinations the RO notified appellant the reason why 
she was not entitled to accrued compensation benefits 
withheld in the PFOP account as a dependent parent. The RO 
notified appellant of the enactment of the VCAA in connection 
with this issue in the June 2002 statement of the case and an 
April 2004 letter.  This included the VCAA provisions 
indicating all efforts that would be made to assist appellant 
in substantiating her claim.  

The statement of the case and September 2004 supplemental 
statement of the case, as well as the Board's December 2004 
remand, fully provided the laws and regulations pertaining to 
entitlement to the benefit sought, and it included a detailed 
explanation as to why she had no entitlement to these 
benefits under the applicable laws and regulations based on 
the evidence provided at that time.

In doing so, the RO satisfied the VCAA requirement that VA 
notify appellant of the information why her claim was not 
substantiated. 38 C.F.R. § 5103(a) (West 2002); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West 2002); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 38 
C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim for accrued compensation 
benefits withheld in the PFOP account a dependent parent.

In the Board's December 2003 remand and in the RO's September 
2004 supplemental statement of the case, the appellant was 
advised that she would be entitled to such accrued benefits 
if she could be established as the dependent parent of the 
veteran at the time of his death.  She was provided with 
several opportunities to provide the necessary information.  

The RO requested that she complete pertinent forms, and 
supply pertinent information pertaining to her financial 
status and her relationship to the veteran.

The appellant has not provided the requested information.  

In this case there is no reasonable possibility that any 
further assistance would aid in substantiating appellant's 
claim.  See 38 U.S.C.A. § 5103A(a)(2); Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) (holding that VA is not required 
to provide assistance pursuant to the VCAA where "no 
reasonable possibility exists that any further assistance 
would aid the appellant in substantiating her claim"); Smith 
v. Gober, 14 Vet. App. 227 (2000) (holding remand pursuant to 
VCAA not required when law is dispositive).

In fact, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  VA 
will refrain from providing assistance in obtaining evidence 
for a claim if the substantially complete application for 
benefits indicates that there is no reasonable possibility 
that any assistance VA would provide to the claimant would 
substantiate the claim.

VA will discontinue providing assistance in obtaining 
evidence for a claim if the evidence obtained indicates that 
there is no reasonable possibility that further assistance 
would substantiate the claim.  Circumstances in which VA will 
refrain from or discontinue providing assistance in obtaining 
evidence include the claimant's ineligibility for the benefit 
sought because of a lack of legal eligibility.  38 C.F.R § 
3.159(d) (2004).

All relevant facts have been adequately developed and no 
further assistance to the appellant in developing the facts 
pertinent to her claim for accrued benefits in the veteran's 
PFOP account on the basis of establishing herself as a 
dependent parent, is required to comply with the duty to 
assist under the VCAA. 38 U.S.C.A. §§ 5103 and 5103A (West 
2002).


Factual Background

In March 1962 the RO granted to the veteran entitlement to 
service connection for schizophrenic reaction.  The RO 
awarded a 50 percent disability rating, effective May 30, 
1961.

In August 1962 the RO awarded a temporary 100 percent 
disability rating pursuant to the provisions of 38 C.F.R. § 
4.29 (2004), effective from June 21, 1962 to September 9, 
1962.

In January 1963 the veteran was readmitted to the VA hospital 
under commitment orders of the Giles County Court.

In March 1963 the RO awarded a 100 percent disability rating 
for schizophrenic reaction, effective January 4, 1963.

The evidence shows that the compensation benefits payable to 
the veteran were reduced by half.  The remaining portion were 
paid to the Director of the VA hospital.

The veteran was given temporary home trial visits in April 
1963 and September 1963.  During that time his entire VA 
compensation benefits were paid to the Director of the VA 
hospital.  The evidence also shows the VA hospital planned to 
discharge the veteran to his father's custody in March 1964.

In October 1963 the RO requested a field examination to 
determine the disposition of the veteran's compensation 
benefits.  The RO requested the field examiner to investigate 
the veteran's competency and the need for the appointment of 
a fiduciary.  The field examiner completed the investigation 
in December 1963.

The field examiner recommended that VA pay the disability 
compensation directly to the veteran on the basis that he was 
competent.

In December 1963 the RO determined that the veteran's VA 
compensation benefits be released directly to him.  This was 
made effective in September 1963.

The veteran was readmitted to the VA hospital in July 1964.  
The VA physicians stated that his incapacity was marked and 
he required prolonged hospitalization, but he was competent 
at that time.  He was discharged irregularly for elopement in 
September 1964.

The veteran was readmitted to the VA hospital in October 
1964.  He was placed in a closed ward for fear of elopement.  
The VA physicians recommended continued hospitalization and 
determined that he was incompetent.

In November 1964 the RO determined that the veteran was 
incompetent.  The RO began sending his VA compensation to the 
Director of the VA hospital, effective November 1, 1964.

In December 1964 the veteran was committed under orders of 
the Monroe County Court.

The evidence shows the veteran was discharged to a foster 
home in December 1968, and he worked at the VA hospital 
during the day.

The veteran was readmitted to the VA hospital in January 
1969.  He was discharged to a foster home in March 1971.  The 
VA physician concluded that he was not competent to handle VA 
funds.

Subsequently, the veteran was appointed a legal custodian who 
received a portion of his VA compensation benefits.  The 
remaining portion was paid to his PFOP account.

The veteran was readmitted in August 1972 directly from the 
foster home.  He was again readmitted in January 1973.

The evidence shows the veteran's legal custodian continued to 
receive a portion of his VA compensation benefits and the 
remaining portion was paid to his PFOP account.

In June 1983 the appellant submitted a Statement of 
Dependency of Parent(s), VA Form 21-509.  She claimed 
recognition as the dependent parent of the veteran.

In July 1983 the RO denied her application.  Based on the 
income and monthly expense information that she had provided, 
the RO determined that her countable income exceeded the 
income limitations for recognition of a dependent parent.  
The RO determined that she had resources available for 
reasonable maintenance.  The RO notified her of that decision 
by letter dated July 12, 1983; she did not appeal.

The evidence shows that the appellant, through her Member of 
Congress, submitted a statement in September 1991.  She 
identified herself as the veteran's only surviving parent and 
asked to be advised whether she was eligible for any 
benefits.  The RO responded to the Member of Congress later 
that month stating that she could be established as the 
veteran's dependent parent.

The RO enclosed a Statement of Dependency of Parent(s), VA 
Form 21-509, noting this form could be used for that purpose 
but it had to be signed by the veteran's payee.  In addition, 
the RO stated that appellant needed to provide the financial 
information requested.  The RO advised the Member of Congress 
that, if appellant were established as the veteran's 
dependent parent, he would be entitled to increased 
compensation and would no longer be subject to the provisions 
of Public Law 101-508.  The RO further stated that appellant 
could then request that a portion of his compensation be paid 
directly to her.  

The RO did not forward to the appellant a Statement of 
Dependency of Parent(s), VA Form 21-509, at that time, or 
otherwise advise the appellant directly that she needed to 
provide the financial information requested to establish such 
dependency.  The appellant did not respond to the information 
that the RO had provided to the Member of Congress.  

The evidence shows the veteran's legal custodian continued to 
receive a portion of his VA compensation benefits and the 
remaining portion was paid to his PFOP account until 1999.  

An October 1999 Memorandum from the RO shows that the 
veteran's brother, JC (initials), was recognized as his legal 
custodian, effective October 13, 1999.  The RO noted that a 
portion of his VA compensation check was still being sent to 
his PFOP account.  The RO noted that the veteran was living 
with his mother and that the VA funds be returned to their 
full amount for his care.  The RO determined that the PFOP 
funds already on account at VA would not be released to the 
new payee at that time.

The veteran died on April [redacted], 2000.  The appellant was listed 
as his mother on the Certificate of Death.  

In May 2000 JC submitted evidence showing he had been 
appointed administrator of the veteran's estate.  He 
requested a statement of the veteran's PFOP account and 
release of these funds to the veteran's estate.

In August 2000 the RO notified JC that payment of funds on 
deposit at the time of the veteran's death were payable to a 
person who was responsible for the expenses of the last 
illness and burial.  The RO requested that he complete the 
enclosed VA Form 21-6898 and include receipts of expenses 
that he had already paid.  The RO notified him that if he had 
not paid the expenses but still owed the money to creditors 
based on the last illness, he needed to have the creditors 
waive their rights to payment by signing the enclosed form.

JC responded later that month that these funds belonged to 
the veteran.  He stated that he had been informed these funds 
would be released to his estate in order to be distributed to 
his heirs in accordance with state law.  He included a copy 
of an Application for Amounts on Deposit for Deceased 
Veterans, VA Form 21-6898, that was partially completed and 
signed by the appellant.  This specifically listed the 
appellant's net worth at the time of the veteran's death.

In September 2000 the RO returned the application to the 
appellant.  The RO requested that she complete Part IV, which 
pertains to the expenses of the last illness and burial.  The 
RO also requested that she provide receipts for any last 
expenses she paid.

In September 2000, the RO denied payment of the PFOP funds to 
the appellant based on relationship on the basis that she had 
not been established as a dependent parent of the veteran 
prior to his death.  The RO deferred a decision on 
appellant's claim for reimbursement of the expenses of 
sickness or burial pending receipt of the information 
contained in the previous letter.

In the September 2000 denial of her claim, the RO notified 
her that, in order to be paid these benefits based on 
"relationship", she would have had to have been established 
as a dependent parent of the veteran for purposes of the 
receipt of VA benefits prior to his death.  The RO concluded 
that she was not established as a dependent; therefore, 
payment of the PFOP funds could not be paid based on 
relationship.

JC submitted additional statements, which were received in 
October 2000.  He reiterated his contention that the funds 
held in the veteran's PFOP account be released to his estate 
in order to be distributed to his heirs in accordance with 
state law.  He again included a copy of the Application for 
Amounts on Deposit for Deceased Veterans, VA Form 21-6898, 
which had previously been submitted.  This was again 
partially completed and signed by the appellant.

The appellant filed a notice of disagreement in November 
2000.  She contends she is the veteran's surviving parent and 
she had been informed for years that the money is his part of 
his estate.  She included billing statements for the 
veteran's last illness as well as a billing statement for his 
burial services.  None of these statements show that any of 
the listed amounts were paid.



In December 2000 the RO denied appellant's claim for 
reimbursement of the expenses of last sickness or burial.  
The RO noted that she had not returned a completed 
Application for Amounts on Deposit for Deceased Veterans, VA 
Form 21-6898.

In May 2002 the RO again denied appellant's claim for payment 
of PFOP funds based on relationship as a dependent parent and 
for reimbursement of the expenses of last sickness or burial.  
The appellant appealed and the RO issued a statement of the 
case.

In her substantive appeal the appellant argues that she had 
been misled by a VA field examiner into leaving the funds in 
the veteran's PFOP account prior to his death.  She argues 
that VA neglected to pay the final expenses associated with 
the veteran's death, despite the fact that this issue has 
nothing to do with her status as a dependent parent.  
Finally, she argues that the laws and regulations that 
prevent payment of the PFOP funds are unconstitutional and 
violate the veteran's civil rights.

At the personal hearing JC testified that a VA field examiner 
incorrectly informed them that the veteran's funds would be 
turned over to his estate following his death and they relied 
on that information.  Transcript, pp. 1-2 (June 2003).  The 
appellant testified that she had paid the funeral expenses in 
the amount of $600.00.  Tr., p. 4. She provided a copy of the 
billing statement for the veteran's burial services.  It 
shows the appellant made three payments in the total amount 
of $600.00.  In the December 2003 decision, the Board 
determined that under the provisions of 38 C.F.R. § 3.1009, 
the appellant was entitled to reimbursement for the $600.00 
for bearing the expense of the veteran's last sickness or 
burial.  

Pursuant to the Board's December 2003 remand, the RO directed 
a letter to the appellant in April 2004 for the purpose of 
providing her with notification of her rights under the VA 
claim process, and providing her with an opportunity to 
submit an application to be recognized as the veteran's 
dependent parent for the purpose of entitlement to accrued 
benefits withheld in a PFOF account.  In conjunction with 
that letter, the RO included VA Form 21-535, Application for 
Dependency and Indemnity Compensation by Parent, for 
completion by the appellant.  The appellant was also asked to 
submit a birth certificate for the veteran, and any other 
evidence that the appellant deemed pertinent.  The appellant 
was asked to return the requested information by June 25, 
2004.  

No response to the development letter to the appellant has 
been received.  In September 2004, the RO issued a 
supplemental statement of the case that found there was no 
claim pending for the appellant to be established as the 
veteran's dependent parent since a substantially completed 
application had not been submitted.  The RO concluded that 
since the appellant had not provided evidence and information 
requested in the April 2004 letter, the evidence of record 
was not sufficient to establish eligibility to accrued 
benefits withheld in a PFOP account as the veteran's 
dependent parent.  


Criteria

Under applicable law for programs in effect prior to January 
1, 1979, regulations in the disposition of gratuitous 
benefits deposited by VA either before, on, or after December 
1, 1959, in a personal funds of patients account for an 
incompetent veteran who was incompetent at the date of death 
is governed by 38 C.F.R. § 3.1009.  That regulation provides 
that where the veteran died after November 30, 1959, 
gratuitous payments shall be paid to the living person first 
listed as follows:

(1) His or her spouse, as defined in 38 C.F.R. § 
3.1000(d)(1);

(2) His or her children (in equal shares), as defined in 38 
C.F.R. § 3.57 but without regard to their age or marital 
status;

(3) His or her dependent parents (in equal shares) as defined 
in 38 C.F.R. § 3.59 or the surviving parent, provided that 
the parent was dependent within the meaning of 38 C.F.R. § 
3.250 at the date of the veteran's death.

(4) In all other cases, only so much may be paid as may be 
necessary to reimburse a person who bore the expense of last 
sickness or burial.

38 C.F.R. § 3.1009 (2004).  

As indicated above, 38 C.F.R. § 3.250 (2004) governs whether 
a parent can be classified as a dependent parent at the date 
of the veteran's death for purposes of receiving gratuitous 
benefits deposited by VA in a PFOP account of an incompetent 
veteran.  

These regulations provide that conclusive dependency of a 
parent (other than one who is residing in a foreign country) 
will be held to exist where the monthly income does not 
exceed:

(1) $400 for a mother or father not living together;

(2) $660 for a mother and father, or remarried parent and 
spouse, living together:

(3) $185 for each additional "member of the family" as 
defined in paragraph (b)(2).

38 C.F.R. § 3.250(a)(1)

Where the income exceeds the monthly amounts stated in 
paragraph (a)(1) of this section dependency will be 
determined on the facts in the individual case under the 
principles outlined in paragraph (b) of this section.  In 
such cases, dependency will not be held to exist if it is 
reasonable that some part of the corpus of the claimant's 
estate be consumed for his or her maintenance.  38 C.F.R. § 
3.250(a)(2).

Dependency will be held to exist if the father or mother of 
the veteran does not have an income sufficient to provide 
reasonable maintenance for such father or mother and members 
of his or her family under legal age and for dependent adult 
members of the family if the dependency of such adult member 
results from mental or physical incapacity.  38 C.F.R. § 
3.250(b).

The term "reasonable maintenance" includes not only housing, 
food, clothing, and medical care sufficient to sustain life, 
but such items beyond the bare necessities as well as other 
requirements reasonably necessary to provide those 
conveniences and comforts of living suitable to and 
consistent with the parents' reasonable mode of life.  38 
C.F.R. § 3.250(b)(2).

A "parent" for VA purposes is defined at 38 C.F.R. § 3.59 
(2004).  

The term "parent" means a natural mother or father (including 
the mother of an illegitimate child or the father of an 
illegitimate child if the usual family relationship existed), 
mother or father through adoption, or a person who for a 
period of not less than 1 year stood in the relationship of a 
parent to a veteran at any time before his or her entry into 
active service.  38 C.F.R. § 3.59 (a).

Foster relationship must have begun prior to the veteran's 
21st birthday. Not more than one father and one mother, as 
defined, will be recognized in any case. If two persons stood 
in the relationship of father or mother for 1 year or more, 
the person who last stood in such relationship before the 
veteran's last entry into active service will be recognized 
as the "parent".  38 U.S.C. 101(5); 38 C.F.R. § 3.59 (b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).


Analysis

The appellant seeks accrued compensation benefits withheld in 
the veteran's PFOP account.  She and her son, JC, have 
asserted several theories in the advancement of her claim.  
These include an assertion that she had relied upon 
statements from VA personnel that assured her that the money 
in the veteran's PFOP account would be distributed through 
his estate at the time of his death.  She has also argued 
against the Constitutionality of VA's right to retain 
benefits that had been placed in the veteran's PFOP account.  
Finally, she has stated that she should be considered to have 
been a dependent parent of the veteran at the time of his 
death, and should qualify for the accrued compensation 
benefits withheld in the veteran's PFOP account on that 
basis.

With respect to the appellant's challenge on Constitutional 
grounds, it is noted that VA law is very clear on the subject 
of the proper recipient for PFOP funds of a veteran who was 
incompetent at death, and the Board has no authority to 
change the law.  

Statute and regulation provide that funds are to be paid, in 
order of priority, to the veteran's surviving spouse, his 
surviving children, his surviving dependent parent, and (only 
to the extent of reimbursement) the person who bore the 
expense of  last sickness and burial; in all other cases, the 
funds are retained by the government.  38 U.S.C.A. § 5502(d); 
38 C.F.R. § 3.1009.  

The Board also recognizes the appellant's allegation that she 
was given incorrect information from VA personnel regarding 
the ultimate disposition of the veteran's PFOP funds and that 
she acted in reliance upon that erroneous information to her 
detriment.  The appellant essentially argues that because she 
has been harmed as a result of VA's erroneous information, it 
would only be equitable to disburse the funds to her as the 
sole beneficiary of the veteran's estate.  

First, the appellant has offered no documentary evidence that 
would support the allegation that she was given erroneous 
information by VA personnel, and there is no documentation in 
the claims file that would support such an allegation.  The 
CAVC has held that "there is a presumption of regularity 
which holds that government officials are presumed to have 
properly discharged their official duties."  Ashley v. 
Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United 
States v. Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 L. 
Ed. 131, 47 S. Ct. 1 (1926)).  

Unless rebutted by clear evidence to the contrary, VA is 
entitled to the benefit of this presumption. Id.  In this 
case, other than the allegations of the appellant and JC,  
there is no evidence supporting the claim that they were 
given erroneous information by VA.  The Board must assume 
under principles of administrative regularity that they were 
given proper information concerning the disposition of the 
veteran's PFOP account.  In any event, there is no provision 
in the law that would provide for such equitable relief that 
the appellant seeks, and the Board has no authority to create 
such relief.

In this case it is undisputed that VA deposited the veteran's 
gratuitous benefits in a PFOP account due to his 
incompetence.  It is also not disputed that the veteran 
remained incompetent at the time of his death.  Consequently, 
under applicable law, the disposition of gratuitous benefits 
shall be paid under the guidelines set out under 38 C.F.R. § 
3.1009.

Consequently, if the appellant is to be successful in her 
claim for accrued compensation benefits withheld in the 
veteran's PFOP account, she must qualify as a member of any 
class of eligible recipients for PFOP funds set out in 
38 C.F.R. § 3.1009.  

As noted above, in the December 2003 decision, the Board 
determined that the appellant was entitled under 38 C.F.R. § 
3.1009 to payment of $600.00 out of the PFOP as reimbursement 
for expenses she bore from the last sickness or burial of the 
veteran.

The only other basis upon which the appellant could be 
entitled to any more of the accrued compensation benefits 
withheld in the veteran's PFOP account would be if she could 
retroactively be established as a dependent parent of the 
veteran at the time of his death.  

The Board assumes in that regard that the statement submitted 
by the appellant, through her Member of Congress, in 
September 1991 constituted a claim for benefits as the 
veteran's dependent parent that predated the veteran's death.  

Pursuant to the Board's December 2003 Remand, in April 2004, 
the RO acted on that assumption and provided the appellant 
with the proper forms for establishing such dependency.  The 
appellant was also asked to submit a birth certificate for 
the veteran and any other documentation that could assist in 
establishing her as a dependent parent of the veteran at the 
time of his death.  


It is probative to note that the limited financial 
information that had been provided by the appellant following 
the veteran's death did not indicate the existence of her 
conclusive dependency as the veteran's parent under the 
guidelines set out in 38 C.F.R. § 3.250 (a).  Regardless, it 
was incumbent upon the RO to analyze the appellant's 
financial status on the basis of whether she had such 
conclusive dependency or in the alternative, whether she had 
a dependency upon the veteran due to insufficient income to 
provide for her reasonable maintenance as defined by 38 
C.F.R. § 3.250(b).

It is important to note that the primary purpose of VA Form 
21-535, Application for Dependency and Indemnity Compensation 
by Parent, is to provide financial information.  Without such 
information, there would be no way to determine whether the 
appellant qualified as a dependent parent under 38 C.F.R. 
§ 3.250.  Without obtaining that status, the appellant would 
not be eligible to be a recipient of the veteran's PFOP funds 
upon his death under 38 C.F.R. § 3.1009.  By the same token, 
without such evidence as the veteran's birth certificate that 
had been requested of the appellant, there would be no way to 
establish whether the appellant was the veteran's parent as 
defined in 38 C.F.R. § 3.59.  

Significantly, the appellant did not respond to the RO's 
April 2004 request for the critical information.  Moreover, 
the appellant did not respond to the September 2004 
supplemental statement of the case that reemphasized the type 
of evidence needed and the bases for its necessity to the 
success of the appellant's claim.  "The duty to assist is not 
always a one-way street.  If [an appellant] wishes help, 
[she] cannot passively wait for it in those circumstances 
where [she] may or should have information that is essential 
in obtaining the putative evidence."  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  

Without the necessary financial and familial evidence, there 
is no basis to establish the appellant as a dependent parent 
of the veteran at the time of his death, as defined in 
38 C.F.R. § 3.250.  Clearly, the appellant cannot be found to 
be a "dependent parent" of the veteran for purposes of 
establishing her entitlement to accrued compensation benefits 
withheld in the veteran's PFOP account under 38 C.F.R. 
§ 3.1009.  Essentially, without the supportive evidence that 
was requested of the appellant, the preponderance of the 
evidence is against her claim for such benefits.  


ORDER

Entitlement to accrued compensation benefits withheld in a 
Personal Funds of Patients (PFOP) account as the veteran's 
dependent parent, is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


